In an action to recover damages for wrongful death and conscious pain and suffering, defendant appeals from an order of the Supreme Court, Nassau County, dated May 10, 1960, granting a preference in trial, pursuant to rule 151 of the Rules of Civil Practice. Order reversed, without costs, and motion denied. In our opinion, the showing of indigence or pressing need is insufficient to warrant the exercise of discretion in granting the preference. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.